Case: 3:17-cv-00684-slc Document #: 15 Filed: 08/24/20 Page 1 of 1

LN LHe Uslitou SYALBES vDISTaLCL CUoURL
PUR ili wkhSThrkiy DLSYTRIGi Or Wibtun SiN

 

PAUL Uo AMMERMAN,
Petitioner,

Case NO 1L/-cv-Go4-sle

MiGHAEL A. DLVIrIANN, Wacuen

Columbia Correctional LustitlutiLon
Respondent.

 

Pelliluw FORK A UBKIT&lLCALiE OF ArPPeALABLLILY OA MOLLUN
LU APPEAL

 

WOw CUMS, Paul » Amierwan, Pro se litigant, hevevy gives notice
tnal a Cectificale of Appealaviliiy ve awarded Lo niu, su ne cau
Appeal Che decision Leom Honocable Magistrate Stephen L. GCeocker.
Wnv decided on August 14, ZUédu in deuying Aumeruan's petition

)

roc @ WLit of Haveas Corpus.

Aumeciall reyuests thal drs nis Motion roc Reconsideration 18 accepted

then tus MolLou/rPetition 1s moot.

DALEU. _) % - 422-20

ps EE act.

 

SLGNALURE

 

Paul D. Amuerinau

Columbia Correctional Lnstituiouw
P.O. Boa YUU

Portage, WL. Ssyul-uytu
